PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/669,115
Filing Date: 30 Oct 2019
Appellant(s): SMITH et al.



__________________
Laurence S, Roach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As to appellant’s remarks on page 7-10 of the brief, appellant argues that prior art of record fails to disclose claimed limitation of independent claim 1, 9 and 16 regarding “infrared energy passes through the mirror a first time” and “reflected infrared energy passes through the mirror a second time”. The office respectfully disagrees. Prior art Naruse (Fig 3-4) discloses an infrared light source (27) transmitting an infrared light 29 from infrared light source 27 disposed on the back side of a mirror (21) and said irradiated infrared light 29 passes through mirror 21 and reflected by mirror (23) to reach users/driver  eye/face (Fig 3,4)  (see annotated figure 4 below). And said infrared light is reflected of the user to reach infrared camera (5) (see fig 11) 

    PNG
    media_image2.png
    499
    438
    media_image2.png
    Greyscale


And prior art Okada et al (Fig 6-7 and Par 0033, 0058) discloses image-taking section (150) (i.e. infrared camera) disposed on the back side of a mirror (122) and is capable of taking image of the observer 100 using reflected infrared energy/light from the users face and directed by mirror 124 toward image-taking section (150) behind mirror 122 wherein the light would passes through the mirror 122 to reach image-taking section (i.e. infrared camera). In other words the image-taking section 150 can take an image 101 of the observer 100 obtained through the second mirror 124. A mirror reflecting the visible light and transmitting infrared light is used as the second mirror 124 and it is composed that the image 101 of the observer 100 is taken by the infrared light (Par 0058) (see below)    

    PNG
    media_image3.png
    500
    600
    media_image3.png
    Greyscale



Thus, the combination of prior art of record discloses viewing direction of the user detector includes: a mirror (21/122) that is capable of allowing IR light to pass through, an infrared light source used to illuminate users face/eye and image-taking section (i.e. infrared camera) that is used to track the user/observer. Therefore prior art of record discloses a mirror that allows IR light to pass through (i.e. (first direction; Naruse) and second direction; Okada et al)) wherein IR light source that is disposed behind mirror (see Naruse) and an image sensor disposed behind said mirror (see Okada et al), it both light generation unit and driver tracking sensor (i.e. viewing direction sensor/ camera) in same location having same optical path;  as well as help in reducing noise in the users image by disposing said components (i.e. light emitter and image sensor) behind a mirror that is capable of reflecting visible light while allowing IR light to pass through in order to reduce needless noise in the image. Therefore the combination of prior art Naruse in view of Okada et al clearly discloses user/driver detector having an infrared energy generator and sensor that can be disposed behind a mirror and allow said infrared energy passes through the mirror for the first time in first direction and for second time in a second direction.
         In response to appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown above prior art Naruse and Okada discloses detecting position of the user of said device using IR light and IR sensor (camera) and mirrors. Naruse discloses IR light passing through mirror in first time and Okada discloses reflected IR light passing through mirror second time toward IR sensor (camera). Thus the combination of Naruse in view of Okada et al discloses claimed limitation wherein IR light/energy would pass through the mirror the first time and would reflect back through the mirror a second time 
            As to appellant's remarks on page 8-9 of the brief, appellant argues prior art of record fails to disclose the position and number of IR emitters; prior art of record discloses the use of infrared energy emitter used to detect viewing direction of the driver. Prior art discloses the use of infrared energy emitter and infrared sensor disposed within said system and used to detect viewing direction of the driver. But is silent regarding the number and position of infrared energy emitter in said system. However given the use of infrared energy emitter within said device. Therefore, having multiple infrared energy emitter disposed in a particular configuration within said HUD device in order to detect users viewing direction would have been obvious design choice to an ordinary skilled person in the art in order to optimize accuracy of user detection by adding multiple IR light source in a given/desired configuration. Furthermore adding duplicate infrared energy emitter(s) to yield same predictable result (i.e. track viewing direction of the user) would have been obvious to an ordinary skill person in the art at the time of the filing. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BENYAM KETEMA/Primary Examiner, Art Unit 2626 
                                                                                                                                                                                                       
Conferees:

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.